Case 1:21-cv-00796-ENV-RLM Document 1 Filed 02/12/21 Page 1 of 14 PageID #: 1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 282-7878
Attorneys for Plaintiff
Our File No.: 119987

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



 Lynette Rogers,
                                                         Case No:
                          Plaintiff,
                                                         COMPLAINT
                          v.
                                                         JURY TRIAL DEMANDED
 Valentine & Kebartas, Inc. and LVNV Funding,
 LLC,

                                           Defendant.


       Lynette Rogers (“Plaintiff”), by and through the undersigned counsel, complains, states
and alleges against Valentine & Kebartas, Inc. (“Valentine”) and LVNV Funding, LLC (“LVNV”)
(collectively “Defendants”), as follows:
                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).



                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d). The Court has supplemental jurisdiction exists over the any state law claims
pursuant to 28 U.S.C. §1367
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.



                                                  1
Case 1:21-cv-00796-ENV-RLM Document 1 Filed 02/12/21 Page 2 of 14 PageID #: 2




       4.      At all relevant times, Defendants conducted business within the State of New York.


                                            PARTIES
       5.      Plaintiff Lynette Rogers is an individual who is a citizen of the State of New York
residing in Kings County, New York.
       6.      Plaintiff is a natural person allegedly obligated to pay a debt.
       7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
       8.      On information and belief, Defendant Valentine & Kebartas, Inc., is a
Massachusetts Corporation with a principal place of business in Essex County, Massachusetts.
       9.      On information and belief, Defendant LVNV Funding, LLC, is a Delaware Limited
Liability Company with a principal place of business in New Castle County, Delaware.



                THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
       10.     Congress enacted the FDCPA upon finding that debt collection abuse by third party
debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977)
reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
       11.     The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
       12.     To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,
91 (2d Cir. 2008).
       13.     As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he
or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the
plaintiff consumer's actions or inaction in response to a communication from a debt collector are



                                                 2
Case 1:21-cv-00796-ENV-RLM Document 1 Filed 02/12/21 Page 3 of 14 PageID #: 3




irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
        14.    Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
        15.    If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
        16.    The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.



                                  FACTUAL ALLEGATIONS
        17.    Defendant Valentine & Kebartas, Inc. regularly collects or attempts to collect debts
asserted to be owed to others.
        18.    Defendant Valentine & Kebartas, Inc. is regularly engaged, for profit, in the
collection of debts allegedly owed by consumers.
        19.    The principal purpose of Defendant Valentine & Kebartas, Inc.’s business is the
collection of such debts.
        20.    Defendant Valentine & Kebartas, Inc. uses the mails in its debt collection business.
        21.    Defendant Valentine & Kebartas, Inc. is a “debt collector” as defined by 15 U.S.C.
§ 1692a(6)
        22.    Defendant LVNV Funding, LLC is in the business of purchasing consumer debts
which are in default and collecting on same.
        23.    The principal purpose of Defendant LVNV Funding, LLC’s business is the



                                                 3
Case 1:21-cv-00796-ENV-RLM Document 1 Filed 02/12/21 Page 4 of 14 PageID #: 4




collection of such debts.
         24.    Defendant LVNV Funding, LLC is not the original creditor of any loan to Plaintiff.
         25.    On information and belief, based upon the representation contained in the collection
letter more fully described infra., the original creditor for the loan at issue was “Credit One Bank,
N.A.”.
         26.    Defendant LVNV Funding, LLC uses the mails in its debt collection business.
         27.    On information and belief, Defendant LVNV Funding, LLC hired Defendant
Valentine & Kebartas, Inc. to collect the alleged Debt.
         28.    Defendant LVNV Funding, LLC is a “debt collector” as defined by 15 U.S.C. §
1692a(6).
         29.    Defendant LVNV Funding, LLC is liable for its own actions, as well as the actions
of its agent, Defendant Valentine & Kebartas, Inc.
         30.    Defendants allege that Plaintiff owes a debt (the “alleged Debt”).
         31.    The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
         32.    The alleged Debt does not arise from any business enterprise of Plaintiff.
         33.    The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
         34.    At an exact time known only to Defendants, the alleged Debt was assigned or
otherwise transferred to Defendants for collection.
         35.    At the time the alleged Debt was assigned or otherwise transferred to Defendants
for collection, the alleged Debt was in default.
         36.    In their efforts to collect the alleged Debt, Defendants contacted Plaintiff by calls
to Plaintiff's telephone.
         37.    In their efforts to collect the alleged Debt, Defendants contacted Plaintiff by letters
including the letter dated May 15, 2020 (the “May Letter”). (A true and accurate copy of the May
Letter is annexed hereto as Exhibit 1).
         38.    The May Letter was the initial written communication Plaintiff received from
Defendants concerning the alleged Debt.
         39.    In its efforts to collect the alleged Debt, Defendants again contacted Plaintiff by
letters including the letter dated July 20, 2020 (the “July Letter”). (A true and accurate copy of the


                                                   4
Case 1:21-cv-00796-ENV-RLM Document 1 Filed 02/12/21 Page 5 of 14 PageID #: 5




July Letter is annexed hereto as Exhibit 2) (the May Letter and the July Letter may be hereinafter
referred to as the “Letters”).
        40.     The Letters conveyed information regarding the alleged Debt.
        41.     The Letters are “communications” as defined by 15 U.S.C. § 1692a(2).
        42.     The Letters were received and read by Plaintiff.
        43.     15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a consumer
to confirm that he or she owes the debt sought to be collected by the debt collector. As set forth
herein, Defendants deprived Plaintiff of this right.
        44.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendants deprived Plaintiff of this right.
        45.     Plaintiff's injury is “particularized” and “actual” in that the Letters that caused the
injury were addressed and sent to Plaintiff specifically.
        46.     Plaintiff's injury is directly traceable to Defendants’ conduct, because Defendants
sent the Letters.
        47.     A favorable judicial resolution of Plaintiff's case would redress Plaintiff's injury
with damages.
        48.     The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.
        49.     Plaintiff has been misled by Defendants’ actions.
        50.     Plaintiff justifiably fears that, absent this Court's intervention, Defendants will
continue to use abusive, deceptive, unfair and unlawful means in their attempts to collect the
alleged Debt.
        51.     Plaintiff justifiably fears that, absent this Court's intervention, Defendants will
ultimately cause him unwarranted economic harm.
        52.     As a result of Defendants’ conduct, Plaintiff was forced to hire counsel and
therefore has incurred damages including reasonable attorneys' fees in reviewing Plaintiff's rights
under the law and prosecuting this claim.
        53.     As a result of Defendants’ conduct, Plaintiff's counsel was forced to expend time
and money to investigate the enforceability of the alleged Debt.




                                                  5
Case 1:21-cv-00796-ENV-RLM Document 1 Filed 02/12/21 Page 6 of 14 PageID #: 6




       54.     Upon information and belief, Plaintiff can prove that all actions taken by
Defendants as described in this Complaint were taken willfully, with either the desire to harm
Plaintiff with knowledge that its actions would very likely harm Plaintiff, and/or with knowledge
that its actions were taken in violation of the law.

                                        FIRST COUNT
                       15 U.S.C. §§ 1692g(a)(1), 1692e, 1692e(2)(A) and 1692e(10)
       55.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       56.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       57.     As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide “the
amount of the debt.”
       58.     To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”
must accurately state the amount of the debt.
       59.     A statement of “the amount of the debt,” when the debt is not owed at all by the
consumer, violates 15 U.S.C. § 1692g(a)(1).
       60.     The May Letter claims that Plaintiff owed $2,573.75 (the “Claimed Amount”).
       61.     Plaintiff did not owe the Claimed Amount.
       62.     In fact, Plaintiff did not owe any money at all to the entity on whose behalf
Defendants were seeking to collect.
       63.     Defendants’ statement of the amount of the alleged Debt, when Plaintiff did not
owe any money at all to the entity on whose behalf Defendants were seeking to collect, violates
15 U.S.C. § 1692g(a)(1).
       64.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
       65.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
       66.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.



                                                   6
Case 1:21-cv-00796-ENV-RLM Document 1 Filed 02/12/21 Page 7 of 14 PageID #: 7




       67.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false, deceptive and misleading representation made in connection
with the collection of any debt, in violation of 15 U.S.C. § 1692e, 1692e(2)(A) and 1692e(10).
       68.     Defendants’ allegation that Plaintiff owed the Claimed Amount, when Plaintiff did
not owe any money at all to the entity on whose behalf Defendants were seeking to collect, is a
false, deceptive, and misleading representation made by Defendants in connection with
Defendants’ collection of the alleged Debt, in violation of 15 U.S.C. § 1692e, 1692e(2)(A) and
1692e(10).
       69.     For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692g(a)(1), 1692e,
1692e(2)(A) and 1692e(10) and are liable to Plaintiff therefor.

                                    SECOND COUNT
                 15 U.S.C. §§ 1692g(a)(2), 1692e, 1692e(2)(A) and 1692e(10)
       70.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       71.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       72.     As relevant here, 15 U.S.C. § 1692g(a)(2) requires the written notice provide “the
name of the creditor to whom the debt is owed.”
       73.     To comply with 15 U.S.C. § 1692g(a)(2), the written notice must accurately state
“the name of the creditor to whom the debt is owed.”
       74.     A statement of “the name of the creditor to whom the debt is owed,” when the
consumer does not any money at all to the stated entity, violates 15 U.S.C. § 1692g(a)(2).
       75.     The May Letter claims the name of the creditor to whom the alleged Debt is owed
is LVNV Funding, LLC (the “Putative Creditor”).
       76.     Plaintiff did not owe the alleged Debt to the Putative Creditor.
       77.     The Putative Creditor never offered to extend credit to Plaintiff.
       78.     The Putative Creditor never extended credit to Plaintiff.
       79.     Plaintiff was never involved in any transaction with the Putative Creditor
       80.     Plaintiff never entered into any contract with the Putative Creditor
       81.     Plaintiff never did any business with the Putative Creditor.


                                                 7
Case 1:21-cv-00796-ENV-RLM Document 1 Filed 02/12/21 Page 8 of 14 PageID #: 8




       82.     Plaintiff was never indebted to the Putative Creditor
       83.     The Putative Creditor is a stranger to Plaintiff.
       84.     Defendants’ statement that the Putative Creditor is “the name of the creditor to
whom the debt is owed,” when the Putative Creditor is not the name of the creditor to whom the
alleged Debt is owed, violates 15 U.S.C. § 1692g(a)(2).
       85.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
       86.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
       87.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       88.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false, deceptive, and misleading
representation made in connection with the collection of any debt, in violation of 15 U.S.C. §
1692e, 1692e(2)(A) and 1692e(10).
       89.     Defendants’ allegation that Plaintiff owed a debt to the Putative Creditor, when
Plaintiff did not owe a debt to the Putative Creditor, is a false, deceptive and misleading
representation made by Defendants in connection with Defendants’ collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e, 1692e(2)(A) and 1692e(10).
       90.     For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692g(a)(2), 1692e,
1692e(2)(A) and 1692e(10) and are liable to Plaintiff therefor.


                                        THIRD COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
       91.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       92.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
       93.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.




                                                   8
Case 1:21-cv-00796-ENV-RLM Document 1 Filed 02/12/21 Page 9 of 14 PageID #: 9




        94.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        95.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a misleading representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        96.     The May Letter claims that Plaintiff owes a debt to LVNV Funding, LLC, on
account of a debt that purportedly originated with an entity identified as “Credit One Bank, N.A.”
        97.     Plaintiff was never advised by Credit One Bank, N.A. that any debt allegedly owed
by him was being sold to LVNV Funding, LLC.
        98.     Plaintiff was never advised by Credit One Bank, N.A. that any debt allegedly owed
by him was being assigned to LVNV Funding, LLC.
        99.     Plaintiff was never advised by Credit One Bank, N.A. that any debt allegedly owed
by him was being transferred to LVNV Funding, LLC.
        100.    Plaintiff was never advised by LVNV Funding, LLC that it had purportedly
purchased any debt allegedly owed by him to Credit One Bank, N.A.
        101.    Plaintiff was never advised by LVNV Funding, LLC that it had purportedly
acquired any debt allegedly owed by him to Credit One Bank, N.A.
        102.    Plaintiff was never advised by LVNV Funding, LLC that it had purportedly been
assgined any debt allegedly owed by him to Credit One Bank, N.A.
        103.    LVNV Funding, LLC is a stranger to Plaintiff.
        104.    Upon information and belief, LVNV Funding, LLC holds no legally cognizable
right, title or interest in any debt Plaintiff allegedly owed to Credit One Bank, N.A.
        105.    Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
Plaintiff did not owe a debt to LVNV Funding, LLC, is a false representation made by Defendants
in connection with Defendants’ collection of the alleged Debt, in violation of 15 U.S.C. § 1692e.
        106.    Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
Plaintiff did not owe a debt to LVNV Funding, LLC, is a deceptive representation made by
Defendants in connection with Defendants’ collection of the alleged Debt, in violation of 15 U.S.C.
§ 1692e.




                                                  9
Case 1:21-cv-00796-ENV-RLM Document 1 Filed 02/12/21 Page 10 of 14 PageID #: 10




        107.    Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
 Plaintiff did not owe a debt to LVNV Funding, LLC, is a misleading representation made by
 Defendants in connection with Defendants’ collection of the alleged Debt, in violation of 15 U.S.C.
 § 1692e.
        108.    Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
 Plaintiff did not owe a debt to LVNV Funding, LLC, is a false representation of the character of
 the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        109.    Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
 Plaintiff did not owe a debt to LVNV Funding, LLC, is a false representation of the amount of the
 alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        110.    Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
 Plaintiff did not owe a debt to LVNV Funding, LLC, is a false representation of the legal status of
 the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        111.    Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
 Plaintiff did not owe a debt to LVNV Funding, LLC, is a false representation made in an attempt
 to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        112.    Defendants’ allegation that Plaintiff owed a debt to LVNV Funding, LLC, when
 Plaintiff did not owe a debt to LVNV Funding, LLC, is a deceptive means used in an attempt to
 collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        113.    Defendants’ demand that Plaintiff make payment for a debt that he does not owe is
a false representation made to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        114.    Defendants’ request that Plaintiff make payment for a debt that he does not owe is
a deceptive means used to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        115.    For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and are liable to Plaintiff therefor.


                                            FOURTH COUNT
                              Violation of 15 U.S.C. §§ 1692e and 1692e(10)
        116.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        117.    15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
 deceptive, or misleading representation or means in connection with the collection of any debt.



                                                  10
Case 1:21-cv-00796-ENV-RLM Document 1 Filed 02/12/21 Page 11 of 14 PageID #: 11




          118.   The July Letter contains a notice of a special offer stating: “This Letter is to inform
 you of a special offer on the collection account listed above”.
          119.   The July Letter containts a settlement offer stating: “Take advantage of a discount
 up to 40% off the current balance: Make a one-time payment on or before 07/30/2020”.
          120.   Below the settlement offer, the July Letter states: Please call 800-462-4884 within
 10 days to secure one of the above options.
          121.   While a settlement offer in and of itself is not improper, such offer runs afoul of the
 FDCPA if it impresses upon the least sophisticated consumer that if he or she does not accept the
 settlement offer by the stated deadline, he or she will have no further opportunity to settle the
 alleged Debt for less than the full amount.
          122.   These concerns can be adequately addressed by the debt collector including with
 the offer the following language: “We are not obligated to renew this offer.” Evory v. RJM
 Acquisitions Funding L.L.C., 505 F.3d 769, 776 (7th Cir. 2007).
          123.   The impetus behind the holding in Evory was the observation that debt collectors
 will often use language such as “TIME’S A WASTIN!” or “payment must be received by” a date
 certain to take advantage of the settlement offer.
          124.   The Court found this to be a false and/or deceptive practice, insofar as it was solely
 a mechanism designed to create a false sense of urgency for a consumer to make a payment when,
 in reality, debt collectors will often renew (or make better) settlement offers thereafter.
          125.   To strike a balance between discouraging debt collectors from making settlement
 offers in collection letters, while still protecting consumers from having debt collectors using such
 offers to create a false sense of urgency, the Court adopted the “safe harbor” language quoted
 above.
          126.   By requiring the inclusion of language indicating that the debt collector is “not
 obligated to renew” an offer, the consumer will be empowered with the knowledge that an offer
 may be renewed, but it is not guaranteed.
          127.   15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
 and right to be free from deceptive and/or misleading communications from Defendants. As set
 forth herein, Defendants deprived Plaintiff of this right.
          128.   15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
 misleading representation or means in connection with the collection of any debt.


                                                   11
Case 1:21-cv-00796-ENV-RLM Document 1 Filed 02/12/21 Page 12 of 14 PageID #: 12




          129.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
 means to collect or attempt to collect any debt.
          130.    A debt collection practice can be a “false, deceptive, or misleading” practice in
 violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
 1692e.
          131.    A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
 sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
 is inaccurate.
          132.    A collection letter also violates 15 U.S.C. § 1692e if, it is reasonably susceptible to
 an inaccurate reading by the least sophisticated consumer.
          133.    The phrase “we are not obligated to renew this offer” adequately conveys to the
 least sophisticated consumer that there is a renewal possibility, but also that it is not assured.
          134.    The July Letter does not state “we are not obligated to renew this offer,” nor does
 it include any kind of substantially similar language.
          135.    The least sophisticated consumer would likely be misled by the settlement offer, by
 reasonably believing it was his last opportunity to settle the alleged Debt for less than the amount
 owed, insofar as the July letter preceding it included the Evory safe harbor language.
          136.    The least sophisticated consumer would likely be misled in a material way by the
 settlement offer, by reasonably believing it was his last opportunity to settle the alleged Debt for
 less than the amount owed.
          137.    Plaintiff was confused by the settlement offer.
          138.    For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692e and 1692e(10)
 and are liable to Plaintiff therefor.


                                          FIFTH COUNT
                           Violation of 15 U.S.C. §§ 1692e and 1692e(10)
          139.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
          140.    15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
 deceptive, or misleading representation or means in connection with the collection of any debt.
          141.    The Letter gives Plaintiff four options to setle the debt by making a payment or
series of payments.



                                                    12
Case 1:21-cv-00796-ENV-RLM Document 1 Filed 02/12/21 Page 13 of 14 PageID #: 13




         142.    Option 1 states: “Take advantage of a discount up to 40% off the current balance:
Make a one time payment on or before 07/30/2020”.
         143.    Option 2 states: “Take advantage of a discount up to 30% off the current balance:
Make three payments: 1st payment due by 07/30/2020, 2nd payment due by 08/30/2020, 3rd payment
due by 9/30/2020”.
         144.    Option 3 states: “Take advantage of a discount up to 20% off the current balance:
Make six payments: 1st payment due by 07/30/2020, 2nd payment due by 08/30/2020, 3rd payment
due by 9/30/2020, 4th payment due by 10/30/2020, 5th payment due by 11/30/2020, 6th payment due
by 12/30/2020”.
         145.    Option 4 states: “Take advantage of paying your balance in ine payments: 1st
payment due by 07/30/2020, 2nd payment due by 08/30/2020, 3rd payment due by 9/30/2020, 4th
payment due by 10/30/2020, 5th payment due by 11/30/2020, 6th payment due by 12/30/2020, 7th
payment due by 01/30/2021, 8th payment due by 02/28/2021, 9th payment due by 03/30/2021”.
         146.    Underneath these offers, the Letter states to “Please call 800-462-4884 within 10
days to secure one of the above options”.
         147.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
         148.    A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e.
         149.    A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
is inaccurate.
         150.    A collection letter also violates 15 U.S.C. § 1692e if, it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer.
         151.    The least sophisticated consumer could read the Letter and believe that she can
validly accept one of the putative offers by merely sending payment.
         152.    The least sophisticated consumer could similarly read the Letter and believe she
has to call the number listed to validly accept one of the putative offers.
         153.    The least sopihisticated consumer would be confused as to whether she must call
by the dates stated or, alternatively, call sufficiently in advance of the dates stated such that payment


                                                   13
Case 1:21-cv-00796-ENV-RLM Document 1 Filed 02/12/21 Page 14 of 14 PageID #: 14




could still be sent by the date stated.
         154.    The least sopihisticated consumer would be confused as to the method by which
the offers may be accepted.
         155.    For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692e and 1692e(10)
 and are liable to Plaintiff therefor.


                                            JURY DEMAND
         156.    Plaintiff hereby demands a trial of this action by jury.



                                          PRAYER FOR RELIEF
         WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

                 a.      Finding Defendant's actions violate the FDCPA; and
                 b.      Awarding Plaintiff statutory damages in the amount of $1,000.00 as
                 provided under 15 U.S.C. § 1692k(a)(2)(A); and
                 c.      Awarding Plaintiff actual damages in an amount to be determined at trial as
                 provided under 15 U.S.C §1692k(a)(1) and
                 d.      Awarding Plaintiff's the costs of this action and reasonable attorneys' fees
                 as provided under 15 U.S.C. § 1692k(a)(3); and
                 e.      Awarding Plaintiff such other and further relief that the Court determines is
                 just and proper.

 DATED: February 10, 2021


                                                BARSHAY SANDERS, PLLC

                                                By: /s Craig B. Sanders
                                                Craig B. Sanders, Esq.
                                                100 Garden City Plaza, Suite 500
                                                Garden City, New York 11530
                                                Email: csanders@barshaysanders.com
                                                Tel: (516) 203-7600
                                                Fax: (516) 282-7878
                                                Attorneys for Plaintiff
                                                Our File No.: 119987


                                                  14
